Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric LaMorte on 29 August 2022.

In the Claims:

46. (New) The method according to Claim 1, wherein said customisable dimensions include thickness of walls and said method includes altering said thickness of walls in said virtual base model.

47.(New) The method according to Claim 4, wherein selectively removing regions from said teeth and said gum lines in said virtual base model includes operating a user interface provided as a shifter that when manipulated shows a graphical representation of said plurality of regions before and after removal.

/GARY COLLINS/            Examiner, Art Unit 2115